Title: To James Madison from James M. Garnett, 21 April 1803
From: Garnett, James M.
To: Madison, James


Dr. Sir,
Essex Apl. 21st 1803.
At the earnest solicitation of several Gentlemen in this District, whose attachment to the Government renders them watchful of any circumstance, which may tend to diminish it’s popularity; I have taken the liberty to address you on a subject which appears to us to merit your consideration. It is reported here, that the Government either has given, or is about to give Col New a lucrative office, for the express purpose of moving him out of Col. Taylor’s way. If this should be the case, however laudable the motive of the Government may be for conferring this favour, it will not only affect materially the politicks of the whole District, but it will injure the Character of the Government itself. This Sir, is the opinion of many of the most decided friends to the present Administration, & amongst these is Col. Taylor himself, with whom I have confidentially conversed on this subject. But that you may not suppose our apprehensions groundless, I will mention another report of a similar nature, the operation of which has been very sensibly felt, & by many of us deeply regretted in every Election which has since taken place in the County where this report prevailed. It is said that the Government out of favour to Col. Hoomes of the Bowling-Green has permitted him to exercise the privilege of franking his letters, & has suffer’d him to be Post Master without giving Bond for the execution of his office.
I hope it may not be imagined from what I have said that, any of us wish to prevent the Government from bestowing on Col. New any reward to which they may think his services entitle him. Nothing is more remote from our intentions. All we wish is—that if an office is to be conferred on him, it may, if possible be done in such a way, & at such a time, as may not confirm suspicions already excited, & which appear to us likely to prove extremely injurious both to the District & the Government. We would prevent, if practicable, the enemies of the Government from having even a colourable pretext for censure & abuse. One effect which we should all regret, would unquestionably be produced by bestowing an office on Col. New at this time. We should be deprived of all chance of having Col. Taylor to represent us. For he has most decidedly declared, that under such circumstances, he would not upon any consideration consent to be voted for as a member of Congress.
I trust Sir, you will pardon the freedom of this communication from one who is almost a stranger to you. And I hope you will not take it amiss that I have endeavoured to guard you against an impending evil—particularly when you are assured that I have been prompted to it, not only by the solicitations of others, but by my own attachment to the Government itself, & my great esteem for those who administer it. I am Sir with unfeign’d respect & esteem Your Obdt Sert.
James M. Garnett
 

   
   RC (DLC).



   
   For the charge that Anthony New was offered a government appointment to allow John Taylor to fill his congressional seat, see Taylor to Aaron Burr, 25 Mar. 1803 (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:765–66 n. 3).




   
   Virginia Republican James Mercer Garnett (1770–1843) of Essex County served in the House of Representatives from 1805 to 1809 and was a member of the grand jury that indicted Aaron Burr in 1807. He was also a member of the Virginia General Assembly in 1824 and 1825 and a delegate to the state constitutional convention of 1829–30.


